FILED
                              NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 LUIS PEDRO GARCIA-VICENTE, aka                    No. 09-70189
 Jaime Sergio Hernandez-Gomez,
                                                   Agency No. A098-896-462
                Petitioner,

    v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted February 16, 2010 **
                                San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         Luis Pedro Garcia-Vicente, a native and citizen of Guatemala, petitions pro

se for review of a decision of the Board of Immigration Appeals dismissing his



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
appeal from the immigration judge’s denial of his applications for asylum, and

withholding of removal.

         We reject Garcia-Vicente’s claim that he is eligible for asylum and

withholding of removal based on his membership in a particular social group,

namely Guatemalan males who refuse to join gangs, or based on his anti-gang

political opinion. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir.

2008) (rejecting as a particular social group “young men in El Salvador resisting

gang violence”); Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (refusal

to join a gang does not amount to political opinion.)

         Accordingly, because Garcia-Vicente failed to demonstrate that he was

persecuted on account of a protected ground, we deny the petition for review.

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                  09-70189